Carley, Judge,
concurring specially.
I agree with the majority that the trial court correctly granted appellees’ motion for judgment notwithstanding the verdict. However, this case was not an action to set aside the power of attorney. Therefore, all of the discussion with regard to the evidence of “undue influence” is, in my opinion, not germane to the issue on appeal. This case was plainly and simply based upon the alleged fraud of appellees. The evidence indisputedly showed that the “essential elements of fraud and misrepresentation were lacking, and irrespective of any issues of fact with regard to other essential elements the appellees were entitled to [judgment] as a matter of law. [Cit.]” Clements v. Warner Robins Supply Co., 235 Ga. 612, 614 (221 SE2d 35) (1975). It is true that our Supreme Court has recently redefined and broadened the parameters of evidence sufficient to show the reliance requirement of actionable fraud. Florida Rock &c. Lines v. Moore, 258 Ga. 106 (365 SE2d 836) (1988). In Moore, the Supreme Court stated: “We hold that the requirement of reliance is satisfied where (as in this case) A, having as his objective to defraud C, and knowing that C will rely upon B, fraudulently induces B to act in some manner on which C relies, and whereby A’s purpose of defrauding C is accomplished.” Florida Rock &c. Lines v. Moore, supra, 107. However, Moore is inapplicable to the case sub judice because there is no evidence that any damage sustained by plaintiffs was caused by plaintiffs’ reliance upon any alleged misrepresentation. The trial court correctly granted appellees’ motion for judgment notwithstanding the verdict.
*857Decided July 5, 1988
Rehearing denied July 15, 1988
Frank C. Vann, for appellants.
Elliott P. McCollum, Jr., for appellees.